Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 11/22/2019 and IDS filed on 11/22/2019. 
Claims 1-20 are pending.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 

With respect to claims 1-6, the closet prior art of record Kang et al. (U.S. Pub. 
No. 2018/0226808 A1) discloses: A vehicle comprising (See Para [0004], i.e. vehicle): 
a traction battery including a plurality of battery cells (See Figures 1-3); a balance 
circuit configured to selectively discharge one or more of the battery cells (See 
Figures 1-3 & Para [0069]-[0071], i.e. balancing circuit); and a controller programmed 
to estimate charge capacities of the battery cells, determine a standard deviation 
of the estimated capacities (See Para [0083]-[0084], i.e. measures 
charges…standard deviation). 
	The prior art does not teach the limitations: determine a skewness of the 
estimated capacities based on the standard deviation, the estimated capacities, and a 

threshold, command the balance circuit to discharge one or more of the battery cells 
when a state of charge (SOC) of the traction battery is less than a second threshold, 
and in response to the skewness being less than the first threshold, command the 
balance circuit to discharge one or more of the battery cells when the SOC of the 
traction battery is greater than the second threshold, as recited in independent claim 1 , 
where claims 2-6 depend directly and/or indirectly from.
With respect to claims 7-15, the closet prior art of record Kang et al. (U.S. Pub. 
No. 2018/0226808 A1) discloses: A battery system comprising: a controller 
programmed to estimate individual cell capacities of a traction battery  (See Para 
[0083]-[0084], i.e. measures charges…standard deviation), in response to a 
standard deviation of the cell capacities being less than a first threshold, 
command balancing of the traction battery when a state of charge (SOC) of the 
traction battery exceeds a second threshold (See Para [0084], i.e. more than the 
threshold standard…proceeds to balancing)
	The prior art does not teach the limitations: in response to the standard deviation 
of the cell capacities exceeding the first threshold, command balancing of the traction 
battery based on a skewness of the cell capacities, as recited in independent claim 7, 
where claims 8-15 depend directly and/or indirectly from.

With respect to claims 16-20, the closet prior art of record Kang et al. (U.S. Pub. 
No. 2018/0226808 A1) discloses: A method of balancing cells of a traction battery 
comprising: estimating capacities of the cells  (See Para [0083]-[0084], i.e. 
calculating a standard deviation of the 
estimated capacities  (See Para [0083]-[0084], i.e. measures charges…standard 
deviation); 
The prior art does not teach the limitations: calculating a skewness of the 
estimate capacities based on the standard deviation, the estimated capacities, and a 
mean of the estimated capacities; in response to the skewness exceeding a first 
threshold and a state of charge (SOC) of the traction battery being less than a second 
threshold, balancing the traction battery such that the cells have a uniform SOC; and in 
response to the skewness being less than the first threshold and the SOC of the traction 
battery exceeding the second threshold, balancing the traction battery such that the 
cells have a uniform SOC, as recited in independent claim 16, where claims 17-20 ‘
depend directly and/or indirectly from.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851